Citation Nr: 0715445	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple tumors due 
to exposure to ionizing radiation.  

2.  Entitlement to service connection for basal cell 
carcinoma of the forehead due to exposure to ionizing 
radiation.  

3.  Entitlement to service connection for visual impairment 
due to cataracts as a result of exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1944 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the RO 
which denied service connection for the disabilities at issue 
on appeal.  

By rating action in November 2005, the RO denied service 
connection for a bone disorder.  A notice of disagreement was 
received in July 2006, and a statement of the case was 
promulgated in August 2006.  The evidentiary record as 
currently constituted does not show that a substantive appeal 
has been received.  Therefore, this issue is not in appellate 
status and will not be addressed in this decision.  

The issue of service connection for visual impairment due to 
cataracts as a result of exposure to ionizing radiation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
decided herein has been obtained by VA.  

2.  The preponderance of the competent evidence of record 
demonstrates that the veteran's multiple tumors and basal 
cell carcinoma of the forehead are not etiologically related 
to any incident of service, including exposure to ionizing 
radiation.  




CONCLUSIONS OF LAW

1.  The veteran's multiple tumors were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2006).  

2.  The veteran's basal cell carcinoma of the forehead was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to be adjudicated herein 
below, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2001 fully satisfied the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter provided appropriate VCAA notice and informed the 
veteran of the evidence that was needed to establish service 
connection for multiple tumors and basal cell carcinoma of 
the forehead.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran was also informed that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims, including any evidence in his possession that 
pertained to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  

The veteran's service medical records and all private and VA 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was also 
afforded an opportunity to testify at a personal hearing, but 
declined.  As there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file, the 
Board is satisfied that the duty to assist has been complied 
with and that no further development is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
multiple tumors and basal cell carcinoma of the forehead due 
to exposure to ionizing radiation, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, 
service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such interment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3) (2006).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer 
(except cirrhosis or hepatitis B as indicated), cancer of the 
salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast 
cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; 
(vii) skin cancer; (viii) esophageal cancer; (ix) stomach 
cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) 
kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary 
gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) nonmalignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; 
(xx) tumors of the brain and central nervous system; (xxi) 
cancer of the rectum; (xxii) lymphomas other than Hodgkin's 
disease; (xxiii) prostate cancer; and (xxiv) any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that prostate cancer and skin cancer become manifest 
five years or more after exposure.  38 C.F.R. § 3.311(b)(2).  

Factual Background

The service medical records are silent for any complaints, 
treatment, abnormalities, or diagnosis referable to any 
tumors or basal cell carcinomas of the skin in service or 
until many years thereafter.  The veteran's separation 
examination in December 1945, showed his skin was normal.  

VA outpatient records showed that the veteran was first seen 
for growths on his forehead in May 1992, and that he was 
referred to the dermatology clinic for excision of basal cell 
carcinoma in August 1992.  VA outpatient and private medical 
records showed that the veteran was seen for various skin 
abnormalities on his back, chest, and arms in April 1996.  In 
December 1999, the veteran underwent excision of basal cell 
carcinomas on the right chest area and left side of his 
forehead.  

In May 2002, the RO requested that the Defense Threat 
Reduction Agency (DTRA) review the records and prepare a dose 
estimate, to the extent feasible, using all available 
methodologies.  An initial response from DTRA estimated that 
the veteran's dose estimates to his skin (forehead) and eye 
lens from ionizing radiation exposure were 0.0 (less than 
0.01) rem gamma with an upper bound of 0.0 (less than 0.01) 
rem gamma.  However, in a subsequent letter in February 2006, 
DTRA provided a revised dose exposure estimate based on the 
veteran's military records and his recollections of 
activities in Nagasaki.  The dose reconstruction estimates 
were based on the worst case assumptions of exposure.  The 
veteran's total dose exposure was estimated at 0.03 rem, with 
an upper bound total dose of 0.1 rem.  Skin dose 
(back/shoulder/forehead/chest) was 0.5 rem (includes external 
dose component); the upper bound dose was estimated at 1.4 
rem.  It was noted that none of the U.S. troops serving in 
the occupation of Japan received a dose from neutron 
radiation.  

Based on the dose estimates from DTRA, the RO requested that 
the Under Secretary of Health provide an opinion as to 
whether it was likely, unlikely, or at least as likely as 
not, that the veteran's skin cancer was the result of his 
occupational exposure to ionizing radiation in service.  

In March 2006, the Chief Public Health and Environmental 
Hazards Officer prepared a Memorandum in which it was noted 
that skin cancer was usually attributed to ionizing radiation 
at high doses, e.g., several hundred rads.  Excess numbers of 
basal cell cancers had also been reported in skin which 
received estimated doses of 9-12 rads in margins of 
irradiated areas.  An increased risk for basal cell but not 
squamous cell skin cancers had been seen in atomic bomb 
survivors.  The risk of malignant melanoma from exposure to 
ionizing radiation was not clear with some clinical studies 
suggesting that high radiation-therapy doses may cause 
malignant melanoma.  However, national and international 
publications on radiation risk, which are based on large 
epidemiological studies, do not give explicit risk factors 
for radiation-induced malignant melanomas or state that the 
association is equivocal.  

The Memorandum further noted that the interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the veteran's skin cancer.  In accordance 
with guidance on utilizing the NIOSH IREP, the carcinoma in 
situ, the cancer model corresponding to the specific 
pathology of the veteran's neoplasm was used.  The computer 
software calculated 99-percentile values for the probably of 
causation of 6.03 and 6.06 percent.  

Additionally, the Committee on Interagency Radiation Research 
and Policy Coordination (CIRRPC) Science Panel Report Number 
6, 1988, did not provide screening doses for skin cancer.  
Skin cancer, it was noted, was usually attributed to ionizing 
radiation at high doses, e.g., several hundred rads.  Excess 
numbers of basal cell cancers had also been reported in skin 
which received estimated doses of 9-12 rads in margins of 
irradiated areas.  An increased risk for basal cell but not 
squamous cell skin cancers had been seen in atomic bomb 
survivors.  

Finally, in light of the above noted findings, the Public 
Health and Environmental Hazards Officer opined that it was 
unlikely that the veteran's basal cell skin cancers of his 
temple, forehead, and shoulder areas and his melanoma of his 
right breast area, could be attributed to exposure to 
ionizing radiation during service.  



Analysis

As noted above, in order for service connection to be 
granted, three elements must be satisfied: (1) current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  As explained in the law and regulations section 
above, specific provisions apply to radiation-exposed 
veterans.  

With respect to Hickson element (1), the medical records 
indicate that the veteran has multiple basal cell carcinomas 
and melanoma.  That element is accordingly satisfied.  

Concerning Hickson element (2), in-service disease or injury, 
the veteran does not contend nor do the service medical 
records show that he had any skin abnormalities or skin 
cancer in service.  Rather, the veteran contends that he was 
exposed to radiation while stationed in Nagasaki during 
service.  In January 2001 the service department verified the 
veteran's participation in the occupation of Nagasaki 
following World War II.  Therefore, the veteran is deemed to 
be a radiation-exposed veteran.  

Moving to element (3), nexus, as noted above, service 
connection for disability that is claimed to be attributable 
to exposure to ionizing radiation during service can be 
demonstrated by three different methods: (1) presumptive 
service connection under 38 C.F.R. § 3.309(d); (2) service 
connection of a "radiogenic disease" under 38 C.F.R. 
§ 3.311; and (3) service connection may be granted under 38 
C.F.R. § 3.303(d) and Combee when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  The Board will 
address each of these avenues in turn.  

(1) Presumptive service connection - radiation exposure.  

Although the veteran is a radiation-exposed veteran, that 
status is not sufficient, by itself, to warrant presumptive 
service connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this 
case, the evidentiary record includes competent medical 
evidence showing diagnoses of a multiple basal cell 
carcinomas and melanoma of his right breast.  However, these 
diseases are not specified as disabilities presumed to be 
related to exposure to radiation pursuant to 38 C.F.R. 
§ 3.309.  Accordingly, service connection for multiple tumors 
and basal cell carcinomas cannot be granted on a presumptive 
basis.  

(2) Radiogenic disease under 38 C.F.R. § 3.311.  

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  

As noted above, the veteran was diagnosed with melanoma of 
his right breast and multiple basal cell carcinomas, which 
are included as radiogenic diseases listed in § 3.311 (b)(2).  
The evidentiary record also established that the veteran had 
a skin dose assessment of 0.05 rem.  Therefore, in accordance 
with the provisions of 38 C.F.R. § 3.311, the RO forwarded 
the case to the Under Secretary for Benefits who requested an 
opinion from the Under Secretary for Health as to the 
relationship between the veteran's multiple basal cell 
carcinomas and his exposure to ionizing radiation in service.  

In a March 2006 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer, noted that skin cancer was 
usually attributed to ionizing radiation at high doses and 
that an increased risk for basal cell cancers had been seen 
in atomic bomb survivors.  The risk of malignant melanoma 
from exposure to ionizing radiation was not clear.  
Considering this and the DTRA estimate that the veteran was 
exposed to a dose of ionizing radiation of 0.05 rem while 
stationed in Nagasaki, he concluded that it was unlikely that 
the veteran's skin cancers, including basal cell carcinomas 
on his temple, forehead, and shoulder areas and the melanoma 
on his right breast area, were related to exposure to 
ionizing radiation in service.  An advisory opinion from the 
Office of Under Secretary for Benefits in March 2006, 
concurred with the finding of the medical opinion from the 
Under Secretary for Health.  

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's skin cancers 
were, in fact, the result of exposure to ionizing radiation.  
The only competent medical evidence associated with the file 
concerning the nexus between the veteran's occupational 
radiation exposure and his multiple tumors and basal cell 
carcinomas indicates that it is unlikely that radiation 
exposure caused his cancers.  

The Board is precluded from making medical judgments.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions]; see also Obert v. Brown, 5 Vet. 
App. 30 (1993) [the Board may not reject medical opinions 
based on its own medical judgment].  The relationship between 
the veteran's multiple tumors and basal cell carcinomas and 
job-related radiation exposure is a medical question, and the 
only medical evidence of record concerning the question of 
causation indicates that radiation exposure was unlikely to 
be the root of causation.  

(3) Direct service connection - Combee.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-44; see also 38 
C.F.R. § 3.303(d).  Accordingly, the Board will proceed to 
evaluate the veteran's claims under the regulations governing 
direct service connection.  

In this regard, the service medical records are silent for 
any pertinent complaints, treatment, abnormalities, or 
diagnosis referable to any skin problems or tumors, including 
basal cell carcinomas.  Likewise, there are no indications of 
any symptoms or manifestations of tumors or basal cell 
carcinomas within the first year following his separation 
from service.  The first evidence of any tumor or basal cell 
carcinoma was in 1992, some 47 years after the veteran's 
discharge from service.  Moreover, after reviewing all the 
evidence of record, the Public Health and Environmental 
Hazards Officer opined, in essence, that the veteran's skin 
cancers were not related to service or to his exposure to 
ionizing radiation during service.  The veteran has not 
provided any competent evidence of a relationship between his 
multiple tumors or basal cell carcinomas and service.  
Accordingly, service connection for multiple tumors and basal 
cell carcinomas on a direct basis is not warranted.  

Based on the evidence of record, including the veteran's dose 
estimate, his current medical disabilities, and the medical 
opinion from the Chief Public Health and Environmental 
Hazards Office, the Board concludes that it is not at least 
as likely as not that his skin cancers of the temple, 
forehead, and shoulder, and basal cell carcinoma of the right 
breast were incurred as a result of radiation exposure in 
service.  As the preponderance of the evidence is against the 
claims, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for multiple tumors due to exposure to 
ionizing radiation is denied.  

Service connection for basal cell carcinoma of the forehead 
due to exposure to ionizing radiation is denied.  




REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's claim of service connection 
for cataracts, claimed as due to exposure to ionizing 
radiation.  

VA regulations provide, in pertinent part, that service 
connection may be established for posterior subcapsular 
cataracts due to exposure to ionizing radiation, if 
manifested six months or more after exposure.  38 C.F.R. 
§ 3.311(b) (2006).  

The current evidence of record showed that the veteran was 
first diagnosed with a cataract in the right eye in 2001, 
more than six months after radiation exposure in service, and 
that he subsequently underwent excision and lens implant.  
The post-operative diagnosis was shown as combined cataract 
of the right eye.  

In this case, the evidence as currently constituted in the 
claims file does not indicate the specific nature of the 
veteran's cataract of the right eye, i.e., whether it was a 
posterior subcapsular cataract or some other type, not 
subject to the presumptive provisions of the above cited 
regulation.  Therefore, the Board finds that further 
development is necessary prior to adjudication of the 
veteran's claim.  

Given the absence of relevant clinical information, the Board 
is compelled to remand the remaining issue on appeal for 
additional development.  See Murinscsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA and non-VA, who treated him 
for a cataract since first diagnosed in 
2001.  Thereafter, the AMC should obtain 
these records and associate them with the 
claims file.  If records cannot be 
obtained, this should be noted in the 
claims folder, and the veteran should be 
notified and so advised.  

2.  The claims folder should then be 
forward to a VA ophthalmologist to 
determine the nature and, if feasible, 
etiology of his cataract of the right 
eye.  Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to: 1) whether it is at least 
as likely as not that the veteran's right 
eye cataract was posterior subcapsular, 
and; 2) whether it is at least as likely 
as not that his cataract of the right eye 
was related in any way to service.  

A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  If the examiner is only able 
to theorize or speculate as to this 
matter, this should be so stated.  

3.  The RO should then refer the case to 
the VA Under Secretary for Benefits for 
further review and development in 
accordance with the provisions of 
38 C.F.R. § 3.311.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


